Citation Nr: 1522046	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for an eye disorder, to include cataracts, diabetic retinopathy, and glaucoma, as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a video-conference hearing in November 2014 before the undersigned Veterans Law Judge.  The transcript has been associated with the record.  At such time, the Veteran submitted additional evidence in support of his claims.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  As the Veteran's substantive appeal was received in September 2013 and he has not explicitly requested AOJ consideration of such evidence, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus type II has been raised by the record in a March 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management Systems (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran claims that his erectile dysfunction and eye disorders are secondary to his service-connected diabetes mellitus type II.  He has not alleged, nor does the record raise, any other theory of entitlement.

As an initial matter, the Board observes that, in connection with the referred claim of entitlement to service connection for peripheral neuropathy as secondary to diabetes, the Veteran reported continuing treatment with Dr. Bridgers for his diabetes and it appears that the AOJ is in the process of requesting such records.  Therefore, a remand is necessary in order to obtain such records, as well as any additional private records the Veteran identifies.  Furthermore, the record reflects that the Veteran receives treatment through the VA facility in Columbia, South Carolina, and the most recent records are dated in December 2013.  As such, updated VA treatment records should be obtained on remand. 

The Board further finds that a remand is necessary in order to obtain addendum opinions regarding the etiology of the Veteran's erectile dysfunction and eye disorders.  In this regard, he was provided a VA examination in September 2010.  At such time, the examiner noted that a review of the Veteran's private treatment records suggested that he was diagnosed with diabetes in September 2009.  The Veteran reported erectile dysfunction for the past 3 years, but it was noted that he did not have retinopathy.  The examiner diagnosed erectile dysfunction, but indicated that such disorder pre-dated the Veteran's diabetes mellitus.  The Veteran was afforded a VA eye examination in March 2013, at which time glaucoma was diagnosed.  Additionally, it was noted that Veteran had a cataract extraction in 2012.  The examiner opined that there was not a direct correlation of the Veteran's glaucoma being caused by his diabetes as current studies are inconclusive on the causative nature of diabetes leading to glaucoma.

Subsequent to such examinations, the Veteran submitted treatise evidence in May 2014 addressing the relationship between diabetes and eye disorders, which indicates that glaucoma, diabetic retinopathy, and cataracts may be a complication of diabetes.  Additionally, he submitted a November 2014 statement from Dr. Roy indicating that he had treated the Veteran for 20 years prior to retiring 5 years previously, and it was his recollection that the Veteran had diabetes mellitus type 2 at that time.  Also received were records from Dr. Edmunds, the Veteran's urologist, in which it was noted in an October 2006 record that he had erectile dysfunction for a good while and indicated in an August 2008 record that the Veteran's use of Proscar for 15 years may be a possible etiology.  Also, in a January 2009 statement, Dr. Edmunds reported that the Veteran's erectile dysfunction was organic in nature.  In October 2011, he reported that the Veteran was recently diagnosed with diabetes type II and informed the Veteran that such could contribute to his erectile dysfunction.  Finally, in October 2012, he indicated that the Veteran had erectile dysfunction, but understood that his medical conditions and some medications may contribute to such disorder.  

Therefore, based on the newly received evidence that indicates that diabetes mellitus may have pre-dated the Veteran's erectile dysfunction, treatises addressing the relationship between diabetes mellitus and various eye disorders, and Dr. Edmunds' report that diabetes mellitus could contribute to erectile dysfunction, the Board finds that addendum opinions considering such evidence should be obtained.  Furthermore, the VA examiners only indicated that such disorders were not caused by service-connected diabetes mellitus.  Neither examiner addressed whether the Veteran's currently diagnosed erectile dysfunction and eye disorders were aggravated beyond their natural progression by his service-connected diabetes mellitus.  38 C.F.R. § 3.310.  Thus, the Board finds that addendum opinions are necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from Dr. Bridger and the VA facility in Columbia dated from December 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2010 VA diabetes mellitus examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include Dr. Roy's November 2014 statement regarding the onset of the Veteran's diabetes mellitus and Dr. Edmunds' October 2011 statement indicating that diabetes mellitus could contribute to erectile dysfunction, the examiner should offer an opinion as to whether it is at least as likely as not that that erectile dysfunction is caused OR aggravated by diabetes mellitus type II.  

A rationale must be provided for the opinion offered.

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2013 VA eye examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should identify all eye disorders found to be present since July 2010.  He or she should specifically indicate whether the Veteran has, or has had at any time since July 2010, cataracts, diabetic retinopathy, and glaucoma.

After reviewing the record, to include the May 2014 treatise evidence submitted by the Veteran discussing the relationship between diabetes and eye disorders, the examiner should offer an opinion as to whether it is at least as likely as not that that each of the Veteran's eye disorders is caused OR aggravated by diabetes mellitus type II.  

A rationale must be provided for the opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




